Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant argues that White (U.S. 9,700,442) does not teach the device of claim 1-8 or 20-22 as the embodiments of Figs. 2a and 7b do not disclose “a plurality of circumferentially extending rows of cells,” laterally offset segments, or angles which “progressively increase from one end of the frame to the other. This argument is considered moot as the new grounds of rejection relies on the embodiments of Figs. 3 and 5 of White and Opie et al. (U.S. 10,729,530), which are not specifically challenged in the argument, and therefore this argument is considered moot.
Regarding claims 2-3, the Applicant argues that a strut having concave or convex curvature with respect to the inner diameter of the frame would not inherently result in the strut having a concave or convex curvature with respect to an outflow end of the frame. The Examiner respectfully disagrees, as each strut (3911) is positioned at an angle relative to the longitudinal axis of the frame (3920; Fig. 5), meaning curvature along the length of the strut would inherently have a longitudinal and latitudinal aspect. As the outflow end is positioned in the latitudinal direction, curvature with respect to the latitudinal aspect would result in curvature with respect to the outflow end as well.
The Applicant also argues that Fig. 2a of White does not show that each strut or concave or convex with respect to an outflow end of the frame. While this feature is not shown in the illustrations of Figs. 2a or 5, the disclosure of White does teach that each strut may have a concave or convex curvature (col. 15, lines 38-41).
Applicant’s arguments with respect to claim(s) 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 15-16, the Applicant argues that Conklin (U.S. 8,845,720) fails to disclose a frame which comprises “a first set of a plurality of struts and a second set of a plurality of struts overlapping the first set and connected to the first set by pivot elements to define a plurality of circumferentially extending rows of cells.” The Examiner respectfully disagrees. The point at which a strut of the first set of struts (as shown in Fig. B, derived from Fig. 21) and a strut of the second set of struts (as shown in Fig. B) meet could be interpreted as being a part of either strut, as the material at that point is a continuation of both struts. As both struts occupy that space, the struts could be interpreted as overlapping. Additionally, struts of both sets pivot around that point when transitioning from a collapsed configuration (Fig. 23) to an expanded configuration (Fig. 21), and therefore this point could be interpreted as a pivot element.
Regarding claims 15 and 17, the Applicant argues that Pintor et al. (U.S. 8,308,798) fails to disclose a frame which comprises “a first set of a plurality of struts and a second set of a plurality of struts overlapping the first set and connected to the first set by pivot elements to define a plurality of circumferentially extending rows of cells.” The Examiner respectfully disagrees. The point at which a strut of the first set of struts (as shown in Fig. C, derived from Fig. 12b) and a strut of the second set of struts (as shown in Fig. C) meet could be interpreted as being a part of either strut, as the material at that point is a continuation of both struts. As both struts occupy that space, the struts could be interpreted as overlapping. Additionally, struts of both sets pivot around that point when transitioning from a collapsed configuration (Fig. 5d) to an expanded configuration (Fig. 5h), and therefore this point could be interpreted as a pivot element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 10 recite the limitation "the preceding segment" in lines 4 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the overall shape" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-17 are rejected as being dependent on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (U.S. 9,700,442).

    PNG
    media_image1.png
    615
    666
    media_image1.png
    Greyscale

Regarding claim 9, White discloses an implantable prosthetic device, comprising: a frame (3910) having first and second opposing axial ends, the frame (3910) comprising: a first set of a plurality of struts (3911-1 and 3911-3) extending in a first direction, and a second set of a plurality of struts (3911-2 and 3911-4) extending in a second direction, the second set of struts (3911-2 and 3911-4) overlapping the first set of struts (3911-1 and 3911-3) and connected to the first set of struts (3911-1 and 3911-3) by pivot elements (3925) to define a plurality of circumferentially extending rows of cells (as shown in Fig. A, derived from Fig. 5), wherein each strut (3911) is curved along a length of the strut (col. 14, lines 39-40) and has first and second longitudinal edges (as shown in Fig. A) extending along the length, the first longitudinal edge forming a convex curve (as shown in Fig. A) facing the first end of the frame (3910) and the second longitudinal edge (as shown in Fig. A) forming a concave curve (as shown in Fig. A) facing the 
Regarding claim 11, White discloses the implantable prosthetic device of claim 9, wherein a projection of each strut (3911) in a plane parallel to a longitudinal axis of the frame (3911) is curved, as each strut contains a convex and concave curve (as shown in Fig. A).
Regarding claim 12, White discloses the implantable prosthetic device of claim 9, wherein the frame (3911) has a first diameter at the first end and a second diameter at the second end.

Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conklin (U.S. 8,845,720).

    PNG
    media_image2.png
    402
    680
    media_image2.png
    Greyscale

Regarding claim 15, Conklin discloses an implantable prosthetic device, comprising: a frame (602, Fig. 21) movable between a radially compressed configuration (Fig. 23) and a radially expanded configuration (Fig. 21); the frame (602) comprising a first set of a plurality of struts (as shown in Fig. B, derived from Fig. 21) and a second set of a plurality of struts (as shown in Fig. B) overlapping the first set, as the point at which a strut of the first set of struts (as shown in Fig. B) and a strut of the second set 
Regarding claim 16, Conklin discloses the implantable prosthetic device of claim 15, wherein the first draft angle is less than the second draft angle (Figs. 21 and 23).

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pintor et al. (U.S. 8,308,798).
Regarding claim 15, Pintor et al. discloses an implantable prosthetic device, comprising: a frame (36; Figs. 5d, 5h, 11c, and 12b) movable between a radially compressed configuration (Fig. 11c) and a radially expanded configuration (Fig. 5h); the frame (36) comprising a first set of a plurality of struts (as shown in Fig. C, derived from Fig. 12b) and a second set of a plurality of struts (as shown in Fig. C) overlapping the first set, as the point at which a strut of the first set of struts (as shown in Fig. C) and a strut of the second set of struts (as shown in Fig. C) meet could be interpreted as being a part of either strut, as the material at that point is a continuation of both struts. As both struts occupy that space, the struts could be interpreted as overlapping. Additionally, the second set of struts is connected to the first set by pivot elements (as shown in Fig. C), which would be interpreted as pivot elements as struts of 

    PNG
    media_image3.png
    640
    713
    media_image3.png
    Greyscale

Regarding claim 17, Pintor et al. discloses the implantable prosthetic device of claim 15, wherein the first draft angle is greater than the second draft angle (Figs. 5d and 5h).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. 9,700,442) in view of Opie et al. (U.S. 10,729,530).
Regarding claim 1, White discloses an implantable prosthetic device, comprising: a frame (3910, Fig. 5) that is radially expandable and compressible between a radially compressed configuration and a radially expanded configuration (col. 13, lines 50-53), the frame (3910) comprising a first set of a plurality of struts (3911-1 and 3911-3) extending in a first direction, and a second set of a plurality of struts (3911-2 and 3911-4) extending in a second direction (Fig. 5); wherein each strut (3911) of the first set of struts (3911-1 and 3911-3) is pivotably connected to at least one strut (3911) of the second set of struts (3911-2 and 3911-4; col. 14, lines 17-29) to define a plurality of circumferentially extending rows of cells (as shown in Fig. A, derived from Fig. 5); wherein each strut (3911) is curved helically with respect to a first, longitudinal axis of the frame (3920; col. 14, lines 39-40); and wherein each strut (3911) is curved with respect to a second axis that is perpendicular to the first, longitudinal axis of the frame (3920; col. 15, lines 38-41); and wherein each strut (3911) comprises a plurality of segments (as shown in Fig. A) between locations where struts (3911) are pivotally connected to each other.
White does not disclose that each segment of a respective strut is laterally offset from each adjacent segment of the respective strut in a direction perpendicular to the overall length of the strut such that the strut is curved along a length of the strut. Opie et al. discloses a stent analogous to that of White. Opie et al. discloses that segments of a strut may be laterally offset at crosslinks (109, Fig. 7a) from adjacent segments extending in the same direction in such that the strut is curved along a length of the strut (Fig. 7a). Opie et al. also teaches that the angle of the offset may be in a direction angled 80-120 degrees in relation to the overall length of the strut (col. 30, lines 22-25). Having such an offset helps to reduce stent overlap when compressed (col. 30, lines 7-11). It would have been obvious to one skilled in the art at the time of filing to have modified the device of White with the teachings of Opie et al. by having each segment of a respective strut be laterally offset from each adjacent segment extending in the same direction, which would be the adjacent segment of the respective strut in a direction perpendicular to the overall length of the strut such that the strut is curved along a length of the strut in order to reduce stent overlap when compressed.
Regarding claim 2, the present combined citation of White in view of Obie et al. discloses the implantable prosthetic device of claim 1. Additionally, White discloses that each strut (3911) can be concave with respect to the inner diameter of the frame (col. 15, lines 38-41). As each strut is also angled with respect to the longitudinal axis of the frame, this concave curvature would also result in each strut being concave with respect to an outflow end of the frame (3910).
Regarding claim 3, the present combined citation of White in view of Obie et al. discloses the implantable prosthetic device of claim 1. Additionally, White discloses that each strut (3911) can be convex with respect to the inner diameter of the frame (col. 15, lines 38-41). As each strut is also angled with respect to the longitudinal axis of the frame, this convex curvature would also result in each strut being convex with respect to an outflow end of the frame (3910).
Regarding claim 4, the present combined citation of White in view of Obie et al. discloses the implantable prosthetic device of claim 1. Additionally, White discloses that the struts (3911) can have a shape which is convex with respect to the inner diameter of the frame (col. 15, lines 38-41), and therefore the frame (3910) would have a greater diameter at the center than at the inflow or outflow ends of the frame. This indicates that when the frame (3910) is in a radially expanded configuration the frame (3910) tapers from a first diameter at a first location in the middle of the frame (3910) to a second diameter at a second location on the inflow end of the frame (3910) axially spaced from the first location, the first diameter being greater than the second diameter.
Regarding claim 5, the present combined citation of White in view of Obie et al. discloses the implantable prosthetic device of claim 1. Additionally, White discloses that each strut (3911) comprises a plurality of segments (as shown in Fig. A) between locations where struts (3911) are pivotally connected to each other and wherein each segment is curved with respect to the second axis such that the strut is curved along a length of the strut (col. 15, lines 38-41).
Regarding claim 6, the present combined citation of White in view of Obie et al. discloses the implantable prosthetic device of claim 1. The embodiment of Fig. 5 of White does not disclose that a length of each segment increases relative to the preceding segment from a first end of the frame to a second end of the frame. White does however disclose a different embodiment wherein a length of each segment increases relative to the preceding segment from a first end of the frame (10’, Fig. 3) to a second end of the frame (10’) in order to produce a conically shaped frame (Fig. 3, col. 11, lines 55-64). White also teaches that a frame with a conical shape expands the device application to the treatment of patients diagnosed with aortic insufficiency, as well as aortic stenosis (col. 54, lines 24-28). Further, White teaches that the points at which the struts intersect do not necessarily need to be spaced evenly along a strut (col. 9, lines 5-7), indicating that such changes in segment length would be acceptable. It would have been obvious to one skilled in the art at the time of filing to have further modified the 
Regarding claim 7, the present combined citation of White in view of Obie et al. discloses the implantable prosthetic device of claim 1. Additionally, White discloses that each strut (3911) extends from a first end of the frame (3910) to an axially opposed second end of the frame (3910; Fig. 5).
Regarding claim 8, the present combined citation of White in view of Obie et al. discloses the implantable prosthetic device of claim 1. Additionally, White discloses that the device further comprises a valve assembly comprising a plurality of leaflets mounted inside the frame (col. 15, line 66 – col. 16, line 3).

Claims 10, 13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. 9,700,442).
Regarding claims 10 and 13, White discloses the implantable prosthetic device of claims 9 and 12 as discussed above, wherein each strut (3911) comprises a plurality of segments (as shown in Fig. A). The embodiment of Fig. 5 of White does not disclose that a length of each segment increases relative to the preceding segment from a first end of the frame to a second end of the frame (claim 10), or that, when the frame is in a radially expanded configuration, the second diameter is larger than the first diameter (claim 13). White does however disclose a different embodiment wherein a length of each segment increases relative to the preceding segment from a first end of the frame (10’, Fig. 3) to a second end of the frame (10’) in order to produce a conically shaped frame (Fig. 3, col. 11, lines 55-64). White also teaches that a frame with a conical shape expands the device application to the treatment of patients diagnosed with aortic insufficiency, as well as aortic stenosis (col. 54, lines 24-28). Further, claim 10). Additionally, as this frame would have a conical shape, when in a radially expanded configuration, an end of the frame which could be the second end with the second diameter would be larger than the other end of the frame which could be the first end with the first diameter (claim 13).
	
Regarding claims 20-22, White discloses an implantable prosthetic device, comprising: a radially expandable and compressible (col. 13, lines 50-53) frame (3910, Fig. 5) having first and second opposing axial ends, the frame (3910) comprising: a first set of a plurality of struts (3911-1 and 3911-3) extending in a first direction, and a second set of a plurality of struts (3911-2 and 3911-4) extending in a second direction each strut (3911) of the first set of struts (3911-1 and 3911-3) is pivotably connected to at least one strut (3911) of the second set of struts (3911-2 and 3911-4; col. 14, lines 17-29) to define a plurality of circumferentially extending rows of cells (as shown in Fig. A, derived from Fig. 5); wherein each strut can be curved (col. 15, lines 38-41) and therefore can comprise a non-Euclidian geometry (claim 20), which could be represented using either elliptic (claim 21) or hyperbolic geometry (claim 22).
The embodiment of Fig. 5 of White does not disclose that, when the frame is in a radially expanded configuration, angles formed between pivotably connected struts of each row of cells progressively increase from one end of the frame to the other (claim 20), that the angles between the pivotably connected struts progressively increase from an inflow end of the frame to an outflow end claim 21), or that the angles between the pivotably connected struts progressively decrease from an inflow end of the frame to an outflow end (claim 22). White does however disclose a different embodiment (Fig. 3), wherein the intersection points of connected struts (11) are positioned so as to not be evenly spaced, creating longer strut segments near one end and shorter ones near the other (Fig. 3) in order to produce a conically shaped frame (Fig. 3, col. 11, lines 55-64). Further, White teaches that the points at which the struts intersect do not necessarily need to be spaced evenly along a strut (col. 9, lines 5-7), indicating that such changes in segment length would be acceptable. Additionally, imposing a convex or concave curvature to individual strut members may be used to achieve an expanded cone shape (col. 12, lines 1-3). White teaches that a frame with a conical shape expands the device application to the treatment of patients diagnosed with aortic insufficiency, as well as aortic stenosis (col. 54, lines 24-28). It is also disclosed that the orientation of a cone-shaped frame in the body can be either towards or away from the stream of blood flow (col. 12, lines 13-17), indicating that the narrower end of the frame may be either the inflow end or the outflow end. 
It would have been obvious to one skilled in the art at the time of filing to have modified the device of White shown in Fig. 5 with the teachings of White in reference to the embodiment of Fig. 3 by modifying each strut so that a length of each segment increases relative to the preceding segment from a one end of the frame to the other end of the frame and by imposing a convex or concave curvature to each strut member in order to produce a conical frame which can be used to treat additional conditions, wherein the narrower end of the conical frame can be either the inflow end or the outflow end. This would result in a frame wherein, when the frame is in a radially expanded configuration, angles formed between pivotably connected struts of each row of cells progressively increase from the wider end of the frame with longer segments to the narrower other end of the frame with shorter segments, as lengthening two segments in a diamond-shaped cell causes the angle between those segments to decrease (claim 20). Additionally, as the frame may be positioned with either end being the inflow end, claim 21), or progressively decrease from an inflow end of the frame to an outflow end (claim 22). Furthermore, as each strut of this frame would have a concave or convex curvature, at least a portion of each strut would comprise a non-Euclidean geometry (claim 20) which could be represented using either elliptic (claim 21) or hyperbolic geometry (claim 22).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 14 is considered to contain allowable subject matter because of the limitations of the claim which require a frame wherein the diameter of a first side of the frame is larger than that of the second when radially compressed, combined with the limitations of claims 13 and claim 9, on which claim 14 is dependent, which require the diameter of the frame at the second side to be larger than that of the first when radially expanded, and require the struts to be unitary member that extend from an inflow end of the frame to an outflow end of the frame. No existing art was found which contained a combination of these limitations. Prior art such as Conklin (U.S. 8,845,720) and Pintor et al. (U.S. 8,308,798) was found which discloses frames with collapsed and expanded diameters which do meet these limitations (Figs. 21 and 25 of Conklin and Figs. 5d and 5h of Pintor et al.), however the struts of these frames are not unitary members that extend from an inflow to an outflow end of the frame. Such a frame is considered to be non-obvious, as modification to the arrangement of individual struts would impact the overall shape of the stent when expanded and when collapsed, therefore destroying the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                                                                                                                                                                                                                                
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774